Citation Nr: 0313898	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-19 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from June 19, 1995?  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1951 to August 
1953.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In September 1999, the Board rendered a 
decision on the issue at hand.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a November 2000 Joint Motion to Remand 
and to Stay Proceedings, the Court vacated and remanded this 
issue to the Board.  

In June 2001, the Board remanded this matter to the RO for 
further development.  The case was subsequently returned to 
the Board for further consideration.  The Board determined 
that additional development was still necessary and in 
December 2002, conducted additional development in accordance 
with 38 C.F.R. § 19.9(a)(2) (2002).  
 

REMAND

As mentioned above, in December 2002, pursuant to 38 C.F.R. 
§ 19.9(a)(2), the Board conducted additional development.  On 
May 1, 2003, however, the U.S. Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
Therefore, the Board may not address the issue without either 
the veteran submitting a waiver of consideration of this 
evidence by the RO, or remanding the matter to the RO for 
appropriate consideration.  A waiver is not currently of 
record.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should arrange to return the 
March 2002 social and industrial survey 
to the social worker who conducted that 
study, and request that an addendum be 
prepared addressing how PTSD alone limits 
the veteran's employment opportunities.  
Further, the social worker must address 
whether it is at least as likely as not 
that PTSD alone, regardless of the 
veteran's age or other disorders, renders 
him unemployable.  Send the claims folder 
to the social worker for review.

2.  If the social worker that conducted 
the March 2002 study is not available, 
then schedule the veteran for a new 
social and industrial survey to determine 
the effect of PTSD alone on his 
employability.  The social worker must 
elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education, employment history, social 
adjustment, and current behavior and 
health.  The social worker must then 
address how PTSD alone limits the 
veteran's employment opportunities, and 
whether it is at least as likely as not 
that PTSD alone, regardless of the 
appellant's age or other disorders, 
renders him unemployable.  Send the 
claims folder to the social worker for 
review.

3.  Thereafter, arrange to return the 
March 2002 VA psychiatric examination 
report to the examiner who conducted that 
study.  Send the claims folder to the 
examiner for review.  Following the 
examiner's review, the examiner must 
opine whether it is at least as likely as 
not that PTSD alone precludes the veteran 
from engaging in some form of 
substantially gainful employment.  In 
this regard, the Board acknowledges that 
many Americans retire at the age of 62, 
however, the law requires that in order 
to determine the veteran's entitlement to 
benefits, the examiner MUST answer this 
question without assigning any weight to 
the veteran's advanced age.

4.  If the examiner who conducted the 
March 2002 study is not available, then 
schedule the veteran for a new VA 
psychiatric examination in order to 
ascertain the nature and extent of his 
PTSD.  The examiner is advised that all 
necessary special testing, such as 
psychological testing should be 
accomplished.  After examining the 
veteran and reviewing the record, to 
include the social and industrial survey, 
and considering all other opinions 
concerning the impact of PTSD on the 
veteran's employability, the examiner 
must render an opinion as to the degree 
of social and industrial impairment 
caused by PTSD alone, regardless of age 
or other disorders.  The examiner must 
specifically opine whether it is at least 
as likely as not that PTSD alone renders 
the veteran unemployable.  

5.  The examiner (the March 2002 
examiner, if available, or a new 
examiner, if the March 2002 examiner is 
not available) must state which of the 
following best describes the veteran's 
PTSD symptomatology:

a) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; OR  

b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relationships, judgment, 
thinking, or mood, due to such 
symptoms as:  suicidal ideation, 
obsessional rituals which interfere 
with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or work-like setting); 
inability to establish and maintain 
effective relationships; OR 

c) Total social and occupational 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

In addition to indicating which of the 
above listed criteria best describes the 
veteran's PTSD symptoms, the examiner 
should also indicate which of the 
following best describes the veteran's 
PTSD symptomatology:

I) The ability to establish 
effective or favorable relationships 
with people is considerably 
impaired.  By reason of 
psychoneurotic symptoms, the 
reliability, flexibility and 
efficiency levels are so reduced as 
to result in considerable industrial 
impairment; OR

II) The ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment; OR.

III) The attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from reality.  
Demonstrably unable to obtain or 
retain employment.

6.  The RO should then review the 
evidence of record and adjudicate the 
issue on appeal.  The RO should ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
(VCAA) concerning the duty to notify and 
assist the appellant are accomplished.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).  This includes notification 
of the law, as well as particular 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

7.  If the benefit sought on appeal is 
not granted, the RO must furnish the 
veteran and his attorney an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




